On June 1, 2001, this court suspended respondent, Thomas Callaghan, from the practice of law pursuant to Gov.Bar R. X(6)(B)(3), and Gov.Bar R. X(5)(A)(4). On March 12, 2002, respondent appeared before this court pursuant to an order to appear and show cause why he should not be held in contempt for failing to obey the order entered June 1, 2001. Upon consideration thereof,
IT IS ORDERED by the court that respondent, Thomas Callaghan (Attorney Registration No. 0021661), is held in contempt and shall cease and desist from the practice of law in any form until respondent is reinstated by order of this court.
IT IS FURTHER ORDERED that respondent shall not be reinstated to the practice of law until (1) respondent satisfies the continuing legal education requirements of Gov.Bar. R. X and complies with the requirements for reinstatement set forth in Gov.Bar R. X(7); (2) respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio; (3) respondent complies with this and all other orders of the court; and (4) this court orders respondent reinstated.
Further sanctions are withheld provided respondent commits no further violations of this court’s orders.